Citation Nr: 0010101	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of the initial evaluations assigned for service-
connected disc disease of the cervical spine, postoperative, 
with limited motion (a cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) from a April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that established service connection for a cervical 
spine disability.  A notice of disagreement regarding the 
initial 10 percent evaluation assigned for this disability 
was received in June 1995.  A statement of the case was 
issued in July 1995.  A substantive appeal was received from 
the veteran in August 1995.  

The Board notes that in a March 1997 decision, the RO 
assigned an evaluation of 20 percent for the service-
connected cervical spine disability, also effective from the 
date of the claim (February 1995).  Thereafter, in a July 
1998 decision, the RO assigned an evaluation of 30 percent 
for this disability effective in January 1998.  


REMAND

The veteran and his representative essentially contend that a 
disability evaluation higher than that initially assigned 
following the grant of service connection for the cervical 
spine disability is warranted.  The Board finds that the 
veteran has submitted evidence that is sufficient to justify 
a belief that this claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet. App. 78 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a duty to assist him in the development of 
facts pertinent to his claim.  Id.

The Board notes that in August 1998 evidence was received by 
the RO that appears to be relevant to the veteran's claim 
currently on appeal.  However, this evidence was not reviewed 
(with respect to this claim) by the RO.  The Board points out 
that, pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c) (1999), any 
pertinent evidence, not previously reviewed, submitted by the 
claimant which is accepted by the Board must be initially 
reviewed by the agency of original jurisdiction, unless this 
procedural right is waived by the claimant or his 
representative.  A review of the record does not reflect that 
the veteran waived initial RO consideration.  Under these 
circumstances the Board has no alternative but to refer these 
records to the RO for initial review.

Furthermore, the Board points out that, as noted above, 
service connection was established for a cervical spine 
disability by the currently appealed April 1995 RO decision.  
A disability evaluation of 10 percent was assigned for this 
disability, effective February 18, 1995, the day the original 
claim for this disorder was received.  See 38 C.F.R. § 3.400 
(1999).  In a March 1997 decision, the RO assigned an 
evaluation of 20 percent for the service-connected cervical 
spine disability, also effective from the date of the claim, 
and in a July 1998, assigned an evaluation of 30 percent for 
this disability effective January 27, 1998.

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has 
pointed out that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999) (it is also noted that the Court in AB 
v. Brown, 6 Vet. App. 35 at 38 (1993) stated that a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded).  

In readjudicating this claim, consideration should be given 
to the application of "staged ratings" as enunciated by the 
Court in the Fenderson case.  

Further, at this point, the Board finds that another VA 
examination would be appropriate.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  A VA examination should be 
accomplished for the purpose of 
ascertaining the nature and severity of 
the veteran's service-connected cervical 
spine disability.  All indicated 
specialized tests should be accomplished.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, in addition to copies of 
Diagnostic Codes 5290 and 5293 (the 
examiner should discuss the 
manifestations listed in these codes as 
they apply to the veteran's 
disabilities).  The examiner should 
clearly report in degrees the actual 
ranges of motion accomplished on 
examination of the cervical spine.  The 
examiner should record the pertinent 
medical complaints, symptoms and clinical 
findings, and comment on the functional 
limitations caused by this service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
higher initial evaluation for his 
service-connected cervical spine 
disability, giving consideration to all 
of the evidence of record (including the 
evidence received in August 1998); 
consideration should also be given to the 
application of "staged ratings" as 
enunciated in Fenderson (and noted 
above). 

3.  Thereafter, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.  No action is required by 
the veteran unless he receives further 
notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




